DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/449,235 filed on June 21, 2019 in which claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are rejected for Double Patenting.

Double Patenting
The statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of statutory type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,366,247 B2 (hereinafter referred as 247).  The conflicting claims are identical, they are not patentably distinct from each other.
Application 11/326,583
US Patent 10,366,247 B2
1.  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:

obtaining, with one or more processors, criteria to select plain-text values in, or requested to be written to, a lower-trust database;

selecting, based on the criteria, a first plain-text value stored in, or requested to be stored in, a first entry in the lower-trust database;

in response to selecting the first plain-text value, determining, with one or more processors, a first reference value, wherein:

the criteria indicate whether the plain-text values are to be stored in the lower-trust database or a higher-trust database;

the lower-trust database stores relationships between both plain-text values stored in the lower-trust database and plain-text values stored in the higher-trust database; 

and the first reference value does not reveal the first plain-text value without access to the higher-trust database;

storing, with one or more processors, the first plain-text value in the higher-trust database in a second entry identified by the first reference value;

storing, with one or more processors, the first reference value in the first entry of the lower-trust database;

selecting, with one or more processors, another instance of the first plain-text value stored in, or requested to be stored in, a third entry in the lower-trust database, the third entry being a different entry from the first entry; 

and in response to selecting another instance of the first plain-text value stored in, or requested to be stored in, the third entry in the lower-trust database, storing, with one or more processors, a value associated with, or equal to, the first reference value.
1.  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising: 

obtaining, with one or more processors, criteria to select plain-text values in, or requested to be written to, a lower-trust database; 

selecting, based on the criteria, a first plain-text value stored in, or requested to be stored in, a first entry in the lower-trust database; 

in response to selecting the first plain-text value, determining, with one or more processors, a first reference value, wherein: 

the criteria indicate whether the plain-text values are to be stored in the lower-trust database or a higher-trust database; 

the lower-trust database stores relationships between both plain-text values stored in the lower-trust database and plain-text values stored in the higher-trust database; 

and the first reference value does not reveal the first plain-text value without access to the higher-trust database; 

storing, with one or more processors, the first plain-text value in the higher-trust database in a second entry identified by the first reference value; 

storing, with one or more processors, the first reference value in the first entry of the lower-trust database; 

selecting, with one or more processors, another instance of the first plain-text value stored in, or requested to be stored in, a third entry in the lower-trust database, the third entry being a different entry from the first entry; 

and in response to selecting another instance of the first plain-text value stored in, or requested to be stored in, the third entry in the lower-trust database, storing, with one or more processors, a value associated with, or equal to, the first reference value. 


Since claim 1 is an obvious variant of claim 1 of 247, it is not patentably distinct from claim 20 of 247. 
This is a statutory type double patenting rejection because the conflicting claims are identical.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        8/9/2021